No opinion. Carswell, Johnston and MaeCrate, JJ., concur; Nolan, P. J., and Adel, J., dissent and vote to reverse the judgment and to grant a new trial, with the following memorandum: The court charged the jury that in order to *952recover, respondent must establish that the particular part of the structure complained of caused or brought about the accident. In our opinion, as a matter of law, the evidence is insufficient to sustain the verdict based upon that charge. Since the deficiency in the proof may be supplied, a new trial should be granted.